              Case:19-15986-EEB Doc#:9 Filed:07/12/19                                 Entered:07/12/19 20:00:25 Page1 of 4



Fill in this information to identify your case:

Debtor 1                      Andrew Leo Wilkin

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       DISTRICT OF COLORADO, DENVER DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                  Employed
       attach a separate page with           Employment status*
       information about additional                                  Not employed                                Not employed
       employers.
                                             Occupation              See Schedule Attached                       Landman
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                     Zavanna, LLC

       Occupation may include student or Employer's address
                                                                                                                 1200 17th St Ste 1100
       homemaker, if it applies.
                                                                                                                 Denver, CO 80202-5811

                                             How long employed there?
                                                                                *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00     $          8,333.33

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00            $   8,333.33




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
            Case:19-15986-EEB Doc#:9 Filed:07/12/19                                 Entered:07/12/19 20:00:25 Page2 of 4


Debtor 1    Wilkin, Andrew Leo                                                                      Case number (if known)



                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $              0.00     $         8,333.33

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $        1,578.87
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $            0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $          416.67
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $            0.00
      5e.    Insurance                                                                       5e.        $              0.00     $          524.38
      5f.    Domestic support obligations                                                    5f.        $              0.00     $            0.00
      5g.    Union dues                                                                      5g.        $              0.00     $            0.00
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $            0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $       2,519.92
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $       5,813.41
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $        250.00         $         300.00
      8b. Interest and dividends                                                             8b.        $          0.00         $           0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00     $               0.00
      8e.    Social Security                                                                 8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $            250.00         $           300.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $             250.00 + $         6,113.41 = $           6,363.41
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $          6,363.41
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
     Yes. Explain: Debtor's employer filed for bankruptcy.




Official Form 106I                                                      Schedule I: Your Income                                                         page 2
           Case:19-15986-EEB Doc#:9 Filed:07/12/19               Entered:07/12/19 20:00:25 Page3 of 4


Debtor 1   Wilkin, Andrew Leo                                                Case number (if known)




                                                Official Form B 6I
                                Attachment for Additional Employment Information

Debtor
Occupation
Name of Employer      Acute Property Management LLC
How long employed     12 years
Address of Employer   1974 S Acoma St
                      Denver, CO 80223-3902
Debtor
Occupation
Name of Employer      Shell Company LLC dba Acute Living LLC
How long employed
Address of Employer   1974 S Acoma St
                      Denver, CO 80223-3902




Official Form 106I                                     Schedule I: Your Income                          page 3
    Case:19-15986-EEB Doc#:9 Filed:07/12/19            Entered:07/12/19 20:00:25 Page4 of 4


       Schedule I, Question 8a. ‐ Monthly Net Income
            1265 Fairfax St, Denver, CO 80220
Rent                               $2,600.00
Mortgage                           $2,300.00
Net Income                          $300.00
